                          Case 1:17-cr-00417-AKH Document 159 Filed 11/02/20 Page 1 of 3




                .                           -~       - --"'----=--   I
           __        ~ . 17                      c~- "-Ir ( A-Jt. t1- J- ~ -~        -~ ~~ - -




-      -       1-             ~~~-V.JO'ld~~d                             /l\lltJoL   lo   k ~        -
_      _ _+t:NJd~-                               -             - ~~~~~f-
-      -   ~         ,--,.eu......_    - ✓~-~-~- ~
1 - - --   ~             ~·'f/f4.4·~        ~~~~            -

                                        .   _.. - - ~ -~~~A.k~
                    ~1--'-
                         --'U-k ) ~ ~                                                _£~        -k       .
---
  L -~ - 1 / ~~ dcJ-                                                                  f   ~~~
                    ~                 - - - - - - - -
                    1I                   -- _ ·
--- 1 .                                     ~~~- ~~~
                                                   - ,~~-
----~~~~~~~~~
            - ~
         Case 1:17-cr-00417-AKH Document 159 Filed 11/02/20 Page 2 of 3




                      -        ------     ~       ----
                                  --+-                 -        - -               ---


t--------++------                -- - - - -




--------++------- - -                ------                               -   -   -     ---I
Case 1:17-cr-00417-AKH Document 159 Filed 11/02/20 Page 3 of 3




                                      <f
                                                                ~
                                     V)
                                     :::,                       ~
                                     ',
                                     Q'.
                                                                ~
                                            -:::J:::'            ~
                                                                '-,,)
                                                 •


                      --·•-·                ~


                                            J~) ~~
                                                        "'--.
                                                        ½       ~         -
                                                                        .::




                                             ~~1
                            aJ
                                                                        ...
                     0
                     0      V
                                             1 ~
    ~."""' "t;.,,
   ;.4·              ,--1   'A
                                                         0
                                                                        -:.
                     >      ....5·                                       -
                     z
                     ~
                            ll.

                            0
                                            ~ le\0 ~J                   ----
                     "~     N
                            0
                            N
                                                                        -
                    ·_ z~   -8                                           -
                            "
                            N                                           -


                                                                        IJl
                                                                        iil
                                                                        til
                                                                        '"iTJ
                                                                        -rt
                                                                         I
                                                                        r·-
                                                                        o
                                                                        0
                                                                        0
                                                                        '"
